Title: To George Washington from John Ellis, 25 March 1783
From: Ellis, John
To: Washington, George


                        
                            Sir,
                            Worcester 25th March 83
                        
                        Your former acts of hospitality and kindnesses will ever make strong and flattering impressions on my mind.
                        You will but do me justice to believe I have never lost sight of you in the course of your dangers and
                            difficulties—however widely we have acted in our sentiments & politicks—They make no alteration in my friendship.
                        The Political creed is out of the question with me.
                        The revolution you have caused, & brought about, by your superior judgment, & adroitness, and
                            the liberty you have fixt on the Continent of America, merits that veneration, I have long cherished
                            for your exalted Character—Mankind are lost in admiration; and posterity will become your harmonious panygyrists.
                        I am awkward in bestowing praise notwithstanding, it is so highly merited—and which inspires the pen of every
                            Man—but be assured, Sir, I have now considered it one of the most pleasing, & proudest events of my life to say I
                            know you, and that I am under a thousand Obligations to you.
                        I beg my respects to your family & Mr Calverts. I have the honor to be with all possible deferance,
                            truth, & regard—Sir, Your obliged, & devoted 
                        
                        
                            J.J. Ellis Majr 
                            
                        
                    